Citation Nr: 9929181	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-16 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for right hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for clubfoot (length 
difference).

3.  Entitlement to service connection for pterygium.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Entitlement to service connection for low back 
disability.

6.  Entitlement to an increase rating for tendinitis of the 
left shoulder, currently rated as 10 percent disabling.

7.  Entitlement to an increase rating for bilateral flat feet 
with degenerative arthritis of the ankles, currently rated as 
30 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June to November 
1977, February 1981 to February 1985, and February 1986 to 
February 1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  VARO denied service connection for right hearing loss in 
a decision dated October 1993.  No appeal was filed and that 
decision became final.  Evidence submitted since the October 
1993 decision is not new and material as it does not show 
aggravation of the appellant's pre-existing hearing loss 
disability of the right ear by active military service.

2.  VARO denied service connection for clubfoot in a decision 
dated February 1993.  No appeal was filed and that decision 
became final.  Evidence submitted since the February 1993 
decision is not new and material as it is cumulative in 
substance of evidence previously considered and does not show 
that clubfoot is other than a congenital or developmental 
disorder.

3.  The first objective evidence of pterygium is on 
reenlistment examination dated September 1985 and the 
subsequently dated treatment records show evaluation of the 
disorder, but no worsening of the underlying condition.

4.  Competent medical evidence has not been presented showing 
a nexus, or link, between the in-service neck injury, 
diagnosed as back pain/sprain in September 1984, and the 
current cervical spine disability, diagnosed as degenerative 
joint disease at C5-6 and sprain.  X-ray evidence of 
degenerative changes of the cervical spine within the initial 
post service year has not been presented, nor has competent 
medical evidence been presented showing continuity or 
chronicity of neck symptoms since September 1984 (the date of 
the in-service injury).

5.  Competent medical evidence has not been presented showing 
a nexus, or link, between the in-service back 
complaints/injuries and the current low back diagnoses for 
arthritis of the lumbar spine and lumbosacral myositis.  
Also, x-ray evidence of arthritis of the lumbar spine within 
the initial post service year has not been presented, nor has 
competent medical evidence been presented showing continuity 
or chronicity of low back symptoms since the appellant's last 
in-service complaints in October 1984.

6.  The appellant's service connected left shoulder 
disability is currently manifested by complaints of 2 to 3 
flare-ups a years of localized pain in the posterior aspect 
of the left shoulder, precipitated by overuse and alleviated 
by Naprosyn and immobilization, without clinical findings on 
VA examination in May 1998 for limitation on motion or pain 
on motion, or other abnormal left shoulder pathology; a 
private x-ray report dated February 1998 revealed calcified 
tendinitis of the left shoulder with minimal degenerative 
joint disease.

7.  The appellant's service-connected bilateral flat feet 
with degenerative arthritis of the ankles is manifested by 
complaints of severe pain in the plantar aspect of the feet, 
the lateral aspect of the right ankle, and tendon of the left 
foot, which begins after standing more than 8 minutes, and 
which is alleviated only by sitting with elevated feet.  On 
VA examination of the feet in May 1998, there was 0 degrees 
of dorsiflexion, in the neutral position, and 30 degrees of 
plantar flexion in the ankles, the examiner noted that there 
was pain from the first to last degree of motion, that there 
was weakness of the right ankle plantar flexor muscle, and 
that there was severe tenderness to palpation on both 
Achilles tendons insertion, plantar fascia, and metatarsal 
heads.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for right-sided hearing loss has not 
been presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).

2.  New and material evidence sufficient to reopen the claim 
to service connection for clubfoot has not been presented.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The appellant's preexisting pterygium was not aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.306 (1999).

4.  A well grounded claim for service connection for cervical 
spine disability has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).

5.  A well grounded claim for service connection for low back 
disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

6.  The schedular criteria for a rating in excess of 10 
percent for tendinitis of the left shoulder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5024 (1999).

7.  The schedular criteria for a 50 percent rating for 
bilateral flat feet with degenerative arthritis of the ankles 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 5276-5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

VARO denied the appellant's claim for service connection for 
clubfoot and right-sided hearing loss in February and October 
1993, respectively.  These decisions are final.  We note that 
final rating determinations are not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999), 38 C.F.R. § 20.1100 (1999).  Under pertinent law 
and regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 
1 Vet.App. 140 (1991).  The credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to Title 38 of the Code of Federal Regulations 
(1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

Hearing Loss

Evidence considered by VARO in its October 1993 decision, 
wherein service connection for right-sided hearing loss was 
denied, included service medical records and reports of VA 
audiological examinations dated March and July 1993.  Service 
medical records reflect that, on re-enlistment examination in 
October 1980, defective hearing of the right ear was noted 
and that the appellant carried a hearing profile since 1986 
due to exposure in noise duties.  On re-enlistment 
examination dated September 1985 and on medical evaluation 
board examination in May 1991, the appellant denied hearing 
loss on the history portion of the examination.  However, the 
summary of defects on these examination reports noted high 
frequency hearing loss of the right ear.  Reports of VA 
audiological examinations dated March and October 1993 both 
reflect audiometric findings for a puretone decibel loss at 
the 500, 1000, 2000, 3000, and 4000 Hertz frequencies of 10, 
10, 10, 10, and 50 in the right ear, with speech 
discrimination ability of 96 percent.

VARO denied the claim based on the absence of competent 
medical evidence showing aggravation of preexisting defective 
hearing.  Evidence submitted since VARO's October 1993 
decision, to reopen the claim for service connection for 
hearing loss, consists of duplicate copies of service medical 
records showing defective hearing beginning with re-
enlistment in October 1980.  We note that, although private 
medical records dated January 1993 to June 1998 were 
submitted, these records are essentially silent regarding 
right-sided hearing loss.

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence is neither new nor material to 
the issue of service connection for hearing loss of the right 
ear.  New evidence is that which is not merely cumulative of 
other evidence on the record.  Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991) citing Williams v. Sullivan, 905 
F.2d 214, 216 (8th Cir. 1990).  Material evidence is that 
which is relevant and probative of the issue at hand.  
Colvin, supra., citing Chaney v. Schweiker, 659 F.2d 676, 679 
(5th Cir. 1981).  In this case, the most recent evidentiary 
submissions are duplicative of evidence previously 
considered, namely , the service medical records, which 
reflect that the appellant entered service in October 1980 
with defective hearing of the right ear.  Therefore, the 
evidence most recently submitted is not new.  Additionally, 
the Board finds that the service medical records and the 
private medical records recently submitted that show 
defective hearing of the right ear do not bear directly and 
substantially (to use the Secretary's wording) on the issue 
in dispute, which is whether or not the appellant's pre-
existing hearing loss of the right ear was aggravated by his 
period of service.  We find that the recent evidentiary 
submissions that continue to show the presence of defective 
hearing of the right ear do not help the Board resolve the 
critical inquiry in this matter, and, thus, are not 
probative.  Furthermore, we find that this evidence is not so 
significant that it must be considered to fairly decide the 
merits of the claim since a worsening of preexisting hearing 
loss in service is not addressed.

Therefore, we conclude that new and material evidence has not 
been presented to reopen the claim for service connection for 
hearing loss of the right ear.  Accordingly, the Board does 
not have jurisdiction to consider the previously adjudicated 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet.App. 167, 171 (1996) (When new 
and material evidence has not been submitted in a previously 
disallowed claim "[f]urther analysis . . . is neither 
required, nor permitted.").

Clubfoot Deformity

Evidence considered by VARO in its February 1993 decision, 
wherein service connection for clubfoot deformity (foot 
length difference) was denied, included service medical 
records, report of VA general examination dated June 1992, 
report of VA joint examination dated December 1992, and 
report of general examination dated December 1992.  Service 
medical records show that the appellant was found to have 
congenital left clubfoot deformity with a foot length 
discrepancy.  The presence of clubfoot deformity with foot 
length difference was confirmed by VA examinations in 1992, 
which noted that the appellant had been born with a left 
clubfoot and that he had nonsurgical repair without residual 
difficulties.  At that examination, the appellant reported 
that he had stress related changes to the left foot and that 
he was told by a physician that symptoms of left foot pain 
from clubfoot deformity were exacerbated by military duties.

VARO in its February 1993 decision denied service connection 
for club foot deformity with foot length difference based on 
a careful review and weighing of the evidence of record at 
that time because, ultimately, it concluded that the disorder 
was congenital in nature.

The evidence received by the VA since the February 1993 
decision consists of a physical evaluation board report dated 
August 1991, showing degenerative joint disease of the left 
foot and ankle secondary to club foot, VA outpatient 
treatment records dated March and July 1993, showing 
complaints of foot pain and fungus, diagnosed as clubfoot and 
tinea pedis, duplicate service medical records, a copy of 
private medical records dated January 1993 to June 1998, and 
copies of requests for VA prosthetic services (molded shoes).  
We note that the private treatment records include an 
evaluation report dated February 1998, which reflects a 
history of feet problems aggravated by regular training 
exercises and a diagnosis for "Congenital left leg (Club 
Foot) deformity and deformity of the left calf, aggravated by 
trauma and secondary installment of D.J.D.[degenerative joint 
disease]."  The identical diagnosis was indicated on a June 
1998 private evaluation report.

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence is neither new nor material to 
the issue of service connection for clubfoot deformity.  The 
most recent evidentiary submissions continue to show that 
which was previously shown on consideration of the claim by 
VARO in February 1993, which is that the appellant has 
congenital clubfoot deformity.  As such, the Board finds that 
the evidence most recently submitted is not new because it is 
cumulative of the evidence considered in the February 1993 
VARO decision.  Colvin v. Derwinski, 1 Vet.App. 171, 174 
(1991) citing Williams v. Sullivan, 905 F.2d 214, 216 (8th 
Cir. 1990) (new evidence is that which is not merely 
cumulative of other evidence on the record).  Moreover, the 
Board finds that the treatment records showing a clubfoot 
deformity do not bear directly and substantially (to use the 
Secretary's wording) on the issue in dispute, which is 
whether or not the appellant has a congenital disorder versus 
an acquired disorder.  We find that the recent evidentiary 
submissions that continue to show the presence of clubfoot 
deformity do not help the Board resolve the critical inquiry 
in this matter, and, thus, are not probative.  Colvin, 
supra., citing Chaney v. Schweiker, 659 F.2d 676, 679 (5th 
Cir. 1981)(material evidence is that which is relevant and 
probative of the issue at hand).  Furthermore, we find that 
this evidence is not so significant that it must be 
considered to fairly decide the merits of the claim.

We note that, although the recent evidentiary submissions 
show a diagnosis for "Congenital left leg (Club Foot) 
deformity and deformity of the left calf, aggravated by 
trauma and secondary installment of D.J.D.[degenerative joint 
disease]," the appellant's period of active military service 
is not referenced in the diagnosis as the source of that 
aggravating trauma.  Additionally, regarding degenerative 
joint disease of the feet, service connection has already 
been established for bilateral flat feet and degenerative 
joint disease.  (See Rating Decision, dated February 1993).

Therefore, in view of the above, the Board concludes that new 
and material evidence has not been presented to reopen the 
claim for service connection for clubfoot (foot length 
difference).  Accordingly, the Board does not have 
jurisdiction to consider the previously adjudicated claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet.App. 167, 171 (1996) (When new and 
material evidence has not been submitted in a previously 
disallowed claim "[f]urther analysis . . . is neither 
required, nor permitted.").

II.  Claims for Service Connection

A.  Background

The appellant served on active duty between June 1977 and 
February 1992.
Service medical records reflect that, in July 1982, the 
appellant was seen for low back pain after swimming/diving 
into a pool.  Clinical findings reflect tenderness to 
palpation, decreased range of motion, and muscle spasm.  The 
assessment was low back pain/sprain.  Treatment was 
conservative with no lifting.  In September 1984, the 
appellant reported that he injured his back while pulling a 
cable from a truck, and that afterward, while lifting weights 
during lunch, he felt pain in the upper back on exhalation.  
Examination was unremarkable, except for complaints of pain 
on range of motion testing.  The assessment was myo-skeletal 
strain.  The appellant was again seen for complaints of back 
pain in October 1984.  Examination was unremarkable.  The 
assessment was lumbosacral myalgias.  On re-enlistment 
examination dated September 1985, pterygium of the right eye 
(nasally) was noted on clinical evaluation of the eyes.  
Report of medical history accompanying this report was 
negative for complaints of neck or back problems.  In 
November 1987, the appellant was diagnosed with pterygium of 
the right eye.  On examination in March 1990 for left ankle 
trauma, the presence of a whitish growth on the right eye, 
medial side of retina, was noted.  In June 1991, the 
appellant complained of pterygium of the right eye of 3 years 
duration.  The diagnosis was pterygium of the right eye.  The 
appellant was counseled on possible surgical removal along 
with the risks.  Report of medical board evaluation in May 
1991 reflects no complaints of neck, back, or eye problems, 
and there were no medical findings for defects of the neck, 
back, or eyes.

Report of VA examination dated June 1992 is negative for 
complaints or findings for neck, back, or eye disability.  
Report of VA examination dated December 1992 reflects no 
complaints or findings for neck, back, or eye disability.  At 
that time, the eyes were noted to be normal.  Review of the 
musculoskeletal system was silent for abnormal neck or back 
pathology.

VA outpatient treatment notes dated March and July 1993 are 
silent for complaints or findings for neck, back, or eye 
disability.

In March 1998, the appellant submitted duplicate copies of 
service medical records.  The appellant subsequently 
submitted private treatment notes dated January 1993 to 
January 1998, along with private evaluation reports dated 
February and June 1998.

Private treatment notes dated January 1993 to January 1998 
reflect that, on his initial visit in January 1993, the 
appellant reported that he sustained a neck and back injury 
in service while pulling a cable from a vehicle.  The 
diagnoses included cervical sprain, chronic type, 
degenerative joint disease at C5-6 aggravated by trauma, and 
degenerative arthritis of the lumbar spine, chronic type.  In 
June 1993, pterygium in service was noted.  In July 1993, 
myositis of the low back was noted.  Subsequently dated 
treatment notes show complaints of low back pain.

Private evaluation report dated February 1998 reflects that 
the appellant, by history, injured his back in service when 
pulling a cable from a vehicle.  He reported chronic, severe 
muscle pain since that injury, which he described as 
beginning in the cervical spine and radiating to both the 
upper and lower extremities.  The diagnoses included cervical 
sprain and lumbosacral myositis.  An x-ray study of the 
cervical spine revealed minimal degenerative changes at C5-6.  
An x-ray study of the lumbar spine revealed mild to moderate 
lumbar spondylosis.

Private evaluation report dated June 1998 reflects diagnoses 
for degenerative joint disease at C5-6, cervical sprain, 
chronic type, with permanent residual, lumbosacral sprain, 
chronic type, with permanent residual, lumbosacral myositis, 
chronic type, and degenerative arthritis.  Copies of x-ray 
reports showing arthritis within the initial post separation 
year were not associated with either the physician's 
treatment notes or his private evaluation reports of record.

B.  Analysis

The appellant seeks service connection for pterygium, 
cervical spine disability, and low back disability.  Service 
connection may be granted, when the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, 
if pre-existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  
In the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as arthritis, to a degree of at least 10 
percent within one year after separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

1.  Pterygium

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a). That is, he has presented a claim 
which is plausible. It is also found that all relevant facts 
have been properly developed. The record is devoid of any 
indication that there are other records available which 
should be obtained. Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).
The appellant's service medical records reflect that, on re-
enlistment examination in September 1985, pterygium was first 
shown.  This condition was again diagnosed in November 1987, 
March 1990, and June 1991.  In June 1991, the appellant 
reported that the condition had existed only for the past 3 
years.  Report of medical board evaluation in May 1991 is 
silent for complaints and findings for pterygium.

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service. The record clearly 
establishes that the appellant's pterygium preexisted his 
September 1985 period of service.  Defects noted during 
examinations for the purpose of acceptance and enrollment for 
service establish, in essence, that this defect preexisted 
service.  See 38 U.S.C.A. § 1111, 1137 (West 1991).  As the 
September 1985 service re-enlistment examination shows the 
disability for which service connection is sought, pterygium, 
the presumption of soundness upon entry into service does not 
apply in this case.  See Crowe v. Brown, 7 Vet.App. 238 
(1994).

Additionally, after weighing all the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding of aggravation of pterygium by service.  While the 
appellant was seen between 1987 and 1991 for complaints 
related to pterygium, there was no indication of permanent 
worsening of that disorder.  See Browder v. Derwinski, 1 
Vet.App. 204, 207 (1991).  We note that the Court has held 
that temporary or intermittent in-service flare-ups of a pre-
service condition, without evidence of worsening of the 
underlying condition, are not sufficient to be considered 
aggravation in service.  Hunt v. Derwinski, 1 Vet.App. 292, 
296-97 (1991).  Furthermore, the available post service 
treatment records do not show evaluation or treatment for 
pterygium although the appellant's private orthopedic 
physician noted the condition.

2.  Cervical Spine Disability 

Service medical records show that the appellant reported 
complaints upper back pain in September 1984 after pulling a 
cable from a vehicle and lifting weights in service.  Private 
medical records dated between 1993 and 1998 show cervical 
spine disability, diagnosed as degenerative joint disease at 
C5-6 and cervical sprain.

While a current disability and in-service injury have been 
shown, competent medical evidence has not been presented 
showing a nexus, or link, between the in-service injury 
(diagnosed as myo-skeletal strain) and the current diagnoses 
for cervical spine disability as is required for a well 
grounded claim.  See Caluza supra.  We also observe that x-
ray findings for degenerative changes of the cervical spine 
were first shown in February 1998, 6 years after service 
discharge, not within the initial post separation year as is 
required for consideration of presumptive service connection 
under 38 C.F.R. § 3.309 (1999).  Furthermore, service medical 
records are negative for chronicity or continuity of cervical 
spine or upper back symptomatology following the September 
1984 injury and there were no neck complaints or findings for 
abnormal cervical spine pathology during the appellant's 
medical board evaluation in May 1991.  Therefore, in view of 
the above, the Board finds that the claim for service 
connection for cervical spine disability is not well 
grounded.

The Board acknowledges the appellant's belief that a causal 
relationship exists between the development of cervical spine 
disability and his injury in service.  However, as a layman, 
the appellant is not competent to offer opinions on medical 
causation and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Moreover, lay assertions 
of medical causation or medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Lathan v. Brown, 
7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 Vet. App. 
91, 93 (1993); Tirpak supra. at 611.

3.  Low Back Disability

Service medical records reflect that the appellant was seen 
for complaints of back pain in July 1982, September 1984, and 
October 1984.  However, on report service re-enlistment 
examination dated September 1985, the appellant did not 
report low back problems and musculoskeletal findings were 
negative for abnormal low back pathology.  Additionally, 
there were no complaints or findings for back impairment 
throughout the remainder of the appellant's period of 
service, including report of medical board examination dated 
May 1991.  The first evidence of chronic back disability was 
in private treatment records and evaluation reports dated 
between 1993 and 1998, which reflect a diagnosis for 
degenerative arthritis of the lumbar spine and lumbosacral 
myositis.  An x-ray study dated February 1998 revealed mild 
to moderate lumbar spondylosis.

Again, while a current disability and in-service 
injuries/treatment have been shown, competent medical 
evidence has not been presented showing a nexus, or link, 
between the in-service injuries or diagnoses and the current 
low back disorders.  See Caluza supra.  We also observe that 
x-ray findings for arthritis of the lumbar spine were not 
shown within the initial post separation year as required for 
consideration of presumptive service connection under 
38 C.F.R. § 3.309 (1999).  Furthermore, the evidence of 
record fails to show chronicity or continuity of low back 
symptomatology.  We observe that, between his last treatment 
for back complaints in October 1985 and his discharge in 
February 1992, treatment records are negative for back 
complaints or findings, including medical evaluation board 
report dated May 1991.  A chronic low back problem is not 
shown prior to private medical treatment beginning in January 
1993.

The Board acknowledges the appellant's belief that a causal 
relationship exists between the development of low back 
disability and his complaints/injuries in service.  However, 
as stated above, the appellant is not competent to offer 
opinions on medical causation and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu supra.  Moreover, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan supra. at 365; 
Grottveitt supra. at 93; Tirpak supra. at 611.

******
We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claims for service connection.

III.  Claims for Increase

A.  Background

Service medical records are positive for complaints of 
chronic left shoulder pain, assessed as bursitis, and foot 
complaints diagnosed as bilateral pes planus and degenerative 
joint disease of the ankles.  An x-ray study dated August 
1991 conducted in connection with a medical evaluation board 
revealed a normal left shoulder, without evidence of 
arthritis or calcified tendinitis.

Report of VA examination dated June 1992 reflects complaints 
of residuals of left clubfoot, tendinitis of the left 
shoulder, and arthritis of both feet and ankles.  The 
assessment was (1) residuals of left clubfoot with bony 
changes secondary to increased stress, probably resulting 
from activities while on active duty, (2) tendinitis of the 
left shoulder with intermittent residual symptoms, and (3) 
arthritis of both feet and ankles.

Report of VA examination dated December 1992 reflects 
diagnoses for chronic tendinitis of the left shoulder, 
clubfoot, and degenerative joint disease of both ankles.  
Report of VA joint examination dated December 1992 reflects 
complaints of left shoulder pain after doing exercises and 
push-ups.  There were also complaints of pain and swelling in 
both feet with prolonged standing and squatting.  Clinical 
findings were positive for exquisite tenderness to pressure 
over the subacromial region anteriorly, along with full 
motion, which was painful.  Examination of the feet revealed 
anatomic deformity of the left ankle in its lateral aspect, 
foot size difference (left foot measured 2 centimeters less 
than right), moderate to severe bilateral flat feet, and 
severe calf muscle atrophy on the left side (left calf 
measured 5 centimeters less than right).  The diagnoses were 
bilateral flat feet and foot length discrepancy.
By a rating decision dated February 1993, service connection 
was established for bilateral flat feet, degenerative joint 
disease of the ankles, and tendinitis of the left shoulder.

In May 1993, a copy of the appellant's "medical board 
narrative summary" was received, which shows that the 
appellant was physically examined in August 1991.  The 
appellant was noted to have a 1 year history of increasing 
foot and ankle pain.  The final diagnosis was reported as 
follows:

Marked degenerative joint disease of the 
left foot and ankle at the tibiotalor and 
subtalor joints secondary to residual 
clubfoot deformity; right ankle pain 
secondary to load generated by left ankle 
pain.  LOD:  Yes.  EPTS:  Yes.  Service 
aggravated.

Private treatment notes dated January 1993 to September 1998 
reflect a history of left shoulder problems in service and 
findings for calcified tendinitis of the left shoulder with 
minimal degenerative joint disease and bursitis of the left 
shoulder per a February 1998 x-ray report.

In March 1994, VA outpatient treatment notes dated March and 
July 1993 were received, which show that the appellant was 
seen for pain and fungus of the feet, diagnosed as clubfoot 
and tinea pedis.

A private evaluation report dated February 1998 reflects that 
the appellant, age 39, was evaluated for multiple 
musculoskeletal complaints, including the shoulder and feet.  
The diagnoses included calcified tendinitis of the left 
shoulder, rule out bursitis, degenerative joint disease and 
degenerative arthritis, congenital left leg (clubfoot) 
deformity and deformity of the left calf, aggravated by 
trauma and secondary installment of degenerative joint 
disease, degenerative joint disease of the right ankle, 
bilateral calcaneal spurs, rule out ankle sprain, chronic 
post traumatic right ankle pain, chronic post traumatic 
bilateral shoulder pain, and bilateral post traumatic ankle 
and foot pain.  An x-ray study of the left shoulder revealed 
minimal degenerative joint disease with calcifying 
tendinitis.  An x-ray study of the ankles revealed mild 
degenerative joint disease of the right ankle with bilateral 
calcaneal spurs.  The same diagnoses were again indicated on 
private evaluation report dated June 1998, although 
examination was limited to the cervical and lumbar spine, and 
the heels and ankles.  Clinical findings concerning the heels 
and ankles were positive for extreme tenderness of the foot, 
including the Achilles tendon.  There was pain on walking.  
Orthopedic shoes were ordered.

In May 1998, VA examination of the feet was conducted.  The 
appellant complained of severe pain in the plantar aspect of 
the feet, the lateral aspect of the right ankle, and tendon 
of the left foot.  He uses Naprosyn with temporary relief.  
His condition was noted to be precipitated by standing more 
than 8 minutes, and to be alleviated by sitting with elevated 
feet.  The appellant reported using a cane to relieve the 
impact of waking since his left foot is shorter than the 
right.  He also reported using orthopedic shoes with 
temporary relief.  The appellant indicated that he was 
unemployed.  Examination of the ankles revealed 0 degrees of 
dorsiflexion, in the neutral position, and 30 degrees of 
plantar flexion.  The examiner noted that there was pain from 
the first to last degree of motion.  There was no evidence of 
edema or instability of the feet or ankles.  There was 
weakness of the right ankle plantar flexor muscle.  Muscle 
strength was 4/5.  There was severe tenderness to palpation 
on both Achilles tendons insertion, plantar fascia, and 
metatarsal heads.  Callus formation and fungus was seen on 
the plantar aspect of the feet, and on the nails of the toes.  
He could stand, but he could not squat due to severe pain.  
He could supinate and pronate the feet and ankles.  He could 
rise from the toes and heels with difficulty and pain.  The 
left foot was 2 centimeters shorter than the right foot, with 
intrinsic muscle atrophy, and the left calf was 4 centimeters 
smaller than the right calf.  There were bilateral feet 
deformities.  With weight bearing, a 20 degree valgus 
angulation was shown versus a 10 degrees without weight 
bearing.  Moderate to severe forefoot and midfoot 
malalignment was found, not correctable by manipulation.  The 
diagnosis was bilateral flat feet.

In May 1998, a VA joint examination was conducted.  The 
appellant referred to a severe localized pain in the 
posterior aspect of the shoulder, and denied all other 
symptomatology.  He uses Naprosyn with good relief.  The 
appellant reported that he had 2 to 3 shoulder flare-ups in 
the past year, which required visiting the doctor.  Shoulder 
pain was precipitated by overuse.  Pain reportedly worsens 
with lifting the arms over shoulder level.  Medication and 
immobilization relieve shoulder discomfort.  The appellant 
denied episodes of dislocation or subluxation.  He indicated 
that he was unemployed and that his shoulder condition made 
lifting heavy objects, along with bending forward, difficult.  
The appellant was noted to be right hand dominant.  Clinical 
findings reflect full range of left shoulder motion, without 
any evidence of painful motion at this time.  The examiner 
indicated that there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, guarding, ankylosis, etc.  
The diagnosis was left shoulder tendinitis, today 
asymptomatic.

B.  Analysis

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

The Court has held that any evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss must be 
analyzed in light of 38 C.F.R. § 4.40 (1999), which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of C.F.R. § 4.40 and 4.45 must also be 
considered when rating musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997);  DeLuca v. Brown, 
8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-
11 (1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

1.  Tendinitis of the Left Shoulder

The VA Schedule for Rating Disabilities provides that 
tendonitis should be rated on the limitation of motion of the 
affected part, as arthritis, degenerative.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (1999).  Under diagnostic code 
5003 degenerative arthritis, established by x-ray findings 
will be rated on the basis of limitation of motion.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating 
exacerbations..............................
.....20

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups......................10

  Note (1): The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not 
be combined with ratings based on 
limitation of motion.

  Note (2): The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not 
be utilized in rating conditions listed 
under diagnostic codes 5013 to 5024, 
inclusive.

In this case, the evidence of record fails to establish the 
presence of limitation of motion of the left shoulder or 
painful motion.  We observe that, on VA examination in May 
1998, there was full range of motion and no evidence of pain 
on motion.  The appellant reported 2 to 3 flare-ups of 
shoulder symptoms, primarily localized pain in the posterior 
aspect of the shoulder, which responded well to Naprosyn.  
The left shoulder was asymptomatic throughout this 
examination and, while treatment for occasional flare-ups was 
shown by private treatment records dated between 1993 and 
1998, no limitation of shoulder motion was noted.

As there is no evidence of limitation of motion of the left 
shoulder, an increased rating under the provisions concerning 
limitation of shoulder motion are not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).   Also, as 
there is no objective evidence of record, x-ray evidence, 
showing the involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, an increased rating under the provisions of 
diagnostic code 5003 are not warranted.

We observe that the functional loss experienced by the 
appellant is due to pain during flare-up, but this does not 
limit the range of shoulder motion according to his recent 
history and the pain responds well to medication.  
Additionally, we observe that the appellant's left shoulder 
flares-up infrequently, roughly 2 to 3 times a year according 
to his recent history.  Upon consideration of the appellant's 
complaints along with the objective medical findings of 
record, the Board finds that his symptoms do not satisfy any 
criteria in the rating schedule for a disability rating in 
excess of 10 percent even though he experiences episodes of 
localized pain during flare-ups.  The most recent medical 
findings of record do not show that the appellant's left 
shoulder becomes pain on use, but rather "overuse."  Also, 
the recent medical findings of record are negative for 
weakened movement, excess fatigability, and incoordination.  
On recent examination in May 1998, the appellant's left 
shoulder was asymptomatic, with no evidence of functional 
loss.  Private treatment records dated between 1993 and 1998 
are similarly negative for functional loss associated with 
weakened movement, excess fatigability, and incoordination.

In view of the above discussion, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for left shoulder disability.  
The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

2.  Flat Feet and Degenerative Joint Disease of the Ankles

The schedular criteria under diagnostic code 5276 provide a 
30 percent rating where there are severe bilateral flat feet 
with objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent rating is 
provided for pronounced bilateral flat feet with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).

Upon review of the appellant's complaints and the medical 
findings of record, the Board finds that the appellant 
substantially meets the criteria for a 50 percent rating for 
bilateral flat feet with degenerative arthritis of the 
ankles.  We observe that on VA examination of the feet in May 
1998, the appellant complained of severe pain in the plantar 
aspect of the feet, the lateral aspect of the right ankle, 
and tendon of the left foot, which begins after standing more 
than 8 minutes, and which is alleviated only by sitting with 
elevated feet.  Furthermore, we observe that he uses 
orthopedic shoes with only temporary relief and has 0 degrees 
of dorsiflexion, in the neutral position, and 30 degrees of 
plantar flexion in the ankles.  The examiner noted that there 
was pain from the first to last degree of motion, that there 
was weakness of the right ankle plantar flexor muscle, and 
that there was severe tenderness to palpation on both 
Achilles tendons insertion, plantar fascia, and metatarsal 
heads.  With weight bearing, a 20 degree valgus angulation 
was shown versus a 10 degrees without weight bearing.  
Moderate to severe forefoot and midfoot malalignment was 
found, not correctable by manipulation.

We note that a rating in excess of 50 would require 
application of the extraschedular provisions, which is not 
warranted in this case.  38 C.F.R. § 3.321 (b) (1999).  There 
is no evidence of record showing that the appellant's foot 
and ankle disability presents such an exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  While the appellant reported that he is 
unemployed on recent VA examinations, the reasons are not 
documented as being related to his foot and ankle disability.



ORDER

Having found that new and material evidence has not been 
submitted, the claim for service connection for right-sided 
hearing loss remains denied.

Having found that new and material evidence has not been 
submitted, the claim for service connection for clubfoot 
remains denied.

Service connection for pterygium is denied.

Service connection for cervical spine disability is denied.

Service connection for low back disability is denied.

An increased rating for left shoulder disability is denied.

A 50 percent rating for bilateral flat feet with degenerative 
joint disease of the ankles is granted.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

